Citation Nr: 0114674	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased original disability rating 
for avascular necrosis, currently rated 80 percent disabling.

2.  Entitlement to separate compensable rating for the 
residuals of thromboembolectomy and fasciotomy of the left 
lower extremity.

3.  Entitlement to an increased (compensable) original 
disability rating for the residuals of thoracostomy.

4.  Entitlement to an effective date earlier than March 14, 
1995, for the award of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for depression and post-
traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 14, 
1995, for the award of entitlement to special monthly 
compensation based upon the need for aid and attendance.

6.  Entitlement to an effective date earlier than July 20, 
1995, for the award of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for avascular necrosis of 
the left femoral head, the residuals of thromboembolectomy 
and fasciotomy of the left lower extremity, and the residuals 
of thoracostomy.


REPRESENTATION

Appellant represented by:	Gilbert A. Box, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
compensation under 1151 for colostomy with mucous fistula, 
status post rectourethral fistula repair, assigned a 100 
percent disability rating, for rectourethral fistula, status 
post colostomy placement, assigned a 100 percent disability 
rating, for the residuals of thromboembolectomy and 
fasciotomy of the left lower extremity, assigned a 10 percent 
disability rating, for the residuals of thoracostomy, 
assigned a 0 percent disability rating, and for depression 
and PTSD, assigned a 100 percent disability rating.  The 
decision also granted entitlement to special monthly 
compensation for housebound status (38 U.S.C.A. § 1114(s)) 
and denied entitlement to compensation under 1151 for 
avascular necrosis of the "right" femoral head and 
entitlement to special monthly compensation for aid and 
attendance.

In April 1996, the veteran submitted a notice of disagreement 
requesting higher disability ratings and effective dates 
earlier than July 20, 1995, for the residuals of 
thromboembolectomy and fasciotomy of the left lower extremity 
and for the residuals of thoracostomy.  He also noted 
disagreement with the denial of entitlement to compensation 
for avascular necrosis of the "right" femoral head and 
special monthly compensation for aid and attendance and 
requested effective dates earlier than March 14, 1995, for 
depression and PTSD and special monthly compensation for 
housebound status. 

In a May 1996 rating decision, the RO granted entitlement to 
special monthly compensation based upon the loss of use of 
the left foot (38 U.S.C.A. § 1114(k)) and denied entitlement 
to automotive or adaptive equipment.  The decision also noted 
the veteran had been found to be entitled to special monthly 
compensation for aid and attendance under 38 U.S.C.A. 
§ 1114(l); however, the disposition of special monthly 
compensation for housebound status under 38 U.S.C.A. 
§ 1114(s) was not addressed. 

In a June 1996 statement of the case, the RO granted 
entitlement to special monthly compensation for aid and 
attendance, effective from March 14, 1995, and granted 
entitlement to compensation under 1151 for avascular necrosis 
of the "left" femoral head, assigned an 80 percent 
disability rating effective from July 20, 1995, and stated 
that the residuals of thromboembolectomy and fasciotomy of 
the left lower extremity were included in the disability 
rating for avascular necrosis of the "left" femoral head.  
It was noted that a separate compensable rating for the 
residuals of thromboembolectomy and fasciotomy of the left 
lower extremity was prohibited by 38 C.F.R. § 4.68.  The RO 
also continued the other disability ratings and effective 
dates on appeal as assigned in the previous rating decision.  

The Board notes the issue of entitlement to compensation 
under 1151 for avascular necrosis of the "right" femoral 
head was not addressed in the June 1996 statement of the case 
and that the issue of entitlement to compensation under 1151 
for avascular necrosis of the "left" femoral head was not 
addressed in a previous rating decision.  

In a June 1996 VA Form 9, the veteran expressed disagreement 
with the disability rating and effective date assigned for 
avascular necrosis of the "left" femoral head and, in 
essence, with the issue of entitlement to a separate 
compensable rating for the residuals of thromboembolectomy 
and fasciotomy of the left lower extremity.  He also 
expressed disagreement with the effective date assigned for 
the grant of special monthly compensation for aid and 
attendance.  He perfected his appeal as to the issues of 
entitlement to an increased (compensable) original disability 
rating for the residuals of thoracostomy and entitlement to 
an effective date earlier than March 14, 1995, for depression 
and PTSD and special monthly compensation for housebound 
status.

In a December 1996 rating decision, the RO found the May 1996 
rating decision was clearly and unmistakably erroneous in 
granting entitlement to special monthly compensation under 
subsections (k) and (l) of 38 U.S.C.A. § 1114.  The 
determination established entitlement to special monthly 
compensation under subsections (l) and (m) of 38 U.S.C.A. 
§ 1114 effective from July 20, 1995; however, the disposition 
of special monthly compensation for housebound status under 
38 U.S.C.A. § 1114(s) was not addressed.  The RO also granted 
entitlement to compensation under 38 C.F.R. § 1151 for status 
post stent placement, right femoral graft, and right 
pseudoaneurysm and assigned a 100 percent disability rating. 

In January 1997 and April 2000, the RO issued supplemental 
statements of the case which continued an 80 percent 
disability rating for avascular necrosis of the "left" 
femoral head, continued the other disability ratings and 
effective dates on appeal as assigned in the prior rating 
decisions, and continued the denial of a separate compensable 
rating for the residuals of thromboembolectomy and fasciotomy 
of the left lower extremity.

In June 2000 the veteran submitted correspondence sufficient 
to perfect his appeal as to the issues of entitlement to an 
increased disability rating and earlier effective date for 
avascular necrosis of the "left" femoral head, entitlement 
to a separate compensable rating for the residuals of 
thromboembolectomy and fasciotomy of the left lower 
extremity, and entitlement to an earlier effective date for 
the grant of special monthly compensation for aid and 
attendance.  

In December 2000, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran raised the issue of 
entitlement to special aid and attendance benefits based upon 
the need for a higher level of care at his personal hearing 
in December 2000.  This matter is referred to the RO for 
appropriate action.

The Board notes that clarification is required as to whether 
entitlement to compensation has been established for 
avascular necrosis of the "left" or "right" femoral head 
and, if entitlement to compensation has not been established 
for avascular necrosis of the "right" femoral head, whether 
that issue has been adequately addressed in a statement of 
the case.  Similarly, clarification is required to determine 
if the veteran is presently receiving special monthly 
compensation under 38 U.S.C.A. § 1114(s), whether his appeal 
as to an earlier effective date for that benefit has been 
properly resolved, and whether his appeal as to an earlier 
effective date for special monthly compensation for aid and 
attendance has been properly addressed in a statement of the 
case.  The related issues of entitlement a separate 
compensable rating for the residuals of thromboembolectomy 
and fasciotomy of the left lower extremity and entitlement to 
earlier effective dates must also be deferred.  Therefore, 
these matters are addressed in the remand section of this 
decision.

The Board also notes that the January 1997 supplemental 
statement of the case notified the veteran of a revision in 
the rating criteria for respiratory disabilities and stated 
that an examination had been scheduled to assess his 
disability under the new criteria.  However, the subsequent 
evidence of record does not include an examination report or 
indicate that the veteran failed to report for a scheduled 
examination.  Therefore, this matter is also addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  The RO received the veteran's informal claim for 
entitlement to VA benefits on March 14, 1995.

2.  The RO received the veteran's formal claim for 
entitlement to compensation for a psychiatric disorder on 
September 1, 1995.

3.  On September 1, 1995, the RO received Department of 
Health and Human Services, Social Security Administration 
(SSA) records indicating that a diagnosis of major depression 
had been provided on September 6, 1988.

4.  The medical evidence of record demonstrates that VA 
diagnoses of depression and PTSD were first provided in 
August and September 1995.

5.  In October 1996, the RO received private medical records 
demonstrating treatment for major depressive disorder in 
November 1990.


CONCLUSION OF LAW

An effective date earlier than March 14, 1995, for the award 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for depression and PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, regarding claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The Board further 
finds that the June 1996 statement of the case and the 
January 1997 supplemental statement of the case adequately 
notified the veteran of the efforts taken to obtain relevant 
records and of the future action to be taken by VA.  
Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As to the issue of entitlement to an earlier effective date 
for the award of compensation under 38 U.S.C.A. § 1151 for 
depression and PTSD, the Board finds a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In October 1991, the veteran filed an application for 
entitlement to VA benefits for adenocarcinoma due to asbestos 
exposure.  No claim for benefits related to a psychiatric 
disorder was provided.  The RO denied entitlement to service 
connection for adenocarcinoma due to asbestos exposure in an 
April 1992 rating decision.

In a March 14, 1995, telephone conversation with the RO the 
veteran, in essence, filed an informal claim for entitlement 
to VA benefits.  The RO received the veteran's formal claim 
for entitlement to compensation for a psychiatric disorder on 
September 1, 1995.

On September 1, 1995, the RO received SSA records which 
included an administrative determination indicating that a 
diagnosis of major depression had been provided on September 
6, 1988.

The medical evidence of record demonstrates that VA diagnoses 
of depression and PTSD were first provided in August and 
September 1995.  

In his notice of disagreement the veteran requested 
entitlement to an earlier effective date for the award of 
compensation under 38 U.S.C.A. § 1151 for depression and PTSD 
because he had lived with those problems since undergoing 
radiation treatment at a VA medical center.

In October 1996, the veteran submitted copies of private 
medical records demonstrating treatment for major depressive 
disorder in November 1990 and August 1991.

At his personal hearing in December 2000 the veteran 
testified, in essence, that entitlement to an effective date 
from November 1987 was warranted because that was when he 
began receiving the radiation therapy that led to his present 
disabilities.

Analysis

Generally, the effective date of the award of disability 
compensation due to VA hospitalization or treatment is the 
date injury or aggravation occurred if the claim is received 
within 1 year after that date; otherwise, the date of receipt 
of claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400(i) (2000).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2000). 

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 C.F.R. § 3.154 (2000).

Based upon the evidence of record, the Board finds no claim 
for entitlement to compensation for a psychiatric disorder 
may be construed as having been received prior to March 14, 
1995.  The Board further finds the March 14, 1995, informal 
claim was not submitted within one year of the date upon 
which the psychiatric disorder due to VA hospitalization or 
treatment arose.  The evidence demonstrates the veteran 
received a diagnosis of depression in September 1988 and a 
diagnosis of PTSD in September 1995. 

Although the veteran submitted a formal claim for entitlement 
to VA benefits in October 1991, no intent to file a claim for 
disability benefits resulting from VA hospitalization or 
medical treatment was provided.  Therefore, the Board must 
conclude that entitlement to an effective date earlier than 
March 14, 1995, for the award of compensation under 
38 U.S.C.A. § 1151 for depression and PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.



ORDER

An effective date earlier than March 14, 1995, for the award 
of compensation under 38 U.S.C.A. § 1151 for depression and 
PTSD is not warranted.  The appeal is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal and that the change is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, (2000); 
see also Karnas, 1 Vet. App. 308.

The Board notes that clarification is required as to whether 
entitlement to compensation has been established for 
avascular necrosis of the "left" or "right" femoral head.  
Similarly, clarification is required to determine if the 
veteran is presently receiving special monthly compensation 
under 38 U.S.C.A. § 1114(s), whether his appeal as to an 
earlier effective date for that benefit has been properly 
resolved, and whether his appeal as to an earlier effective 
date for special monthly compensation for aid and attendance 
has been properly addressed in a statement of the case.  

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, should be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issues of 
entitlement a separate compensable rating for the residuals 
of thromboembolectomy and fasciotomy of the left lower 
extremity and entitlement to earlier effective dates are 
"inextricably intertwined" with issues remanded to the RO 
appellate review of these matters must be deferred.  

The Board notes that during the course of this appeal the 
Schedule for Rating Disabilities was revised with respect to 
the regulations applicable to respiratory disabilities.  This 
change became effective October 7, 1996.  61 Fed. Reg. 46720 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  The record 
does not indicate the veteran has been examined under these 
revised criteria.  Therefore, the Board finds an additional 
respiratory disorders examination is required for an adequate 
determination of the appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should clarify whether 
entitlement to compensation has been 
established for avascular necrosis of the 
"left" or "right" femoral head and, if 
entitlement to compensation has not been 
established for avascular necrosis of the 
"right" femoral head, whether that 
issue has been adequately addressed in a 
statement of the case.  The veteran and 
his agent should be notified of any 
determination as to this matter and 
provided the requisite period of time for 
a response.

2.  The RO should clarify whether the 
veteran is presently receiving special 
monthly compensation under 38 U.S.C.A. 
§ 1114(s), whether his appeal as to an 
earlier effective date for that benefit 
has been properly resolved, and whether 
his appeal as to an earlier effective 
date for special monthly compensation for 
aid and attendance has been properly 
addressed in a statement of the case.  
The veteran and his agent should be 
notified of any determination as to these 
matters and provided the requisite period 
of time for a response.

3.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the matters on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

4.  The veteran should be afforded a VA 
respiratory disorders examination to 
determine the current nature and extent 
of his residuals of thoracostomy.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination must include pulmonary 
function tests, as well as any other 
tests or studies necessary for an 
accurate assessment.  

The examiner should provide an assessment 
as to the degree of disability associated 
with any respiratory disorder; 
descriptive terms such as mild, moderate, 
severe and pronounced are preferred.  A 
complete rationale for the opinions given 
should be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



